The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-29 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 15, 2021 and June 30, 2021 are being considered by the examiner.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 13-14, 16, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 4, claim 14, line 5, and claim 16, line 6 recite the limitation “subsequently” which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
Claim 3, lines 2-3, and claim 20, line 2 recite several occurrences of the limitation “different” which renders the claims indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
Regarding claims 3, 16 and 20, the phrase "such that" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "substantially" in claims 13 and 21 is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 11, 14-15, 22-23, 25, and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guyot et al. (WO 2016113378 A1 or U.S. Patent Application Publication 2017/0356130 A1).
The present disclosure relates to a method to produce a coating layer, including applying a coating composition on a surface of a carrier, curing the coating composition to a coating layer, and subsequently applying pressure to the coating layer.
With regard to the limitations of claim 1, Guyot discloses that a covering material suitable as floor covering, wall covering or ceiling covering. The covering composite has a surface layer, which may comprise surface coating provided on top of a wear layer (page 13, lines 13-18). It is noted that the wear layer of Guyot is equivalent to what in current application is denoted as a carrier. Guyot clearly discloses (page 13, lines 18-24) that the coating is to be cured (page 28, lines 23-25). 
Furthermore, it is described that mechanical embossing may be performed after that the surface coating has been cured (page 28, lines 12-17), Mechanical embossing involves applying pressure to the layer. Furthermore, Guyot discloses that urethane-acrylate systems have been appointed suitable for the coating (page 13, lines 23-24). These systems are also known to work well as water-based constituents. 
With regard to the limitations of claim 2, Guyot discloses that the wear layer preferably comprises a thermoplastic material (page 11. lines 15-17).
With regard to the limitations of claims 5, 7, and 22, Guyot discloses that urethane-acrylate systems are suitable for the coating (page 13, lines 23-24). Furthermore, Guyot also suggests epoxy acrylate as a plausible coating system (page 13, line 23).
With regard to the limitations of claims 6, 15, 23, and 27-28, Guyot discloses that the coating composition is to be UV-cured (page 28, lines 23-25).
With regard to the limitations of claim 8, Guyot discloses that a thermoplastic material to be used as carrier (denoted wear layer, page 11, lines 15-17). Furthermore, this layer is specified to be most preferably possessing a thickness ranging from 0.15-0.70 mm.
With regard to the limitations of claim 11, Guyot discloses that the coating composition comprises wear resistant particles and/or scratch resistant particles to improve the mechanical properties of the same (page 8, lines 8-18; page 11, lines 19-25).
With regard to the limitations of claim 14, Guyot discloses that that the wear layer preferably comprises a thermoplastic material (page 11, lines 15-17), with the thickness of this layer most preferably ranging from 0,15 mm to 0.70 mm (page 11, lines 27-31). 
With regard to the limitations of claim 25, Guyot discloses the embossing step, which is carried out subsequent to the curing step in one embodiment, will yield an embossed structure after that the surface coating has been applied and cured.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 9-10, 13, 16-21, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Guyot et al. (WO 2016113378 A1 or U.S. Patent Application Publication 2017/0356130 A1) as applied to claims 1-2, 5-8, 11, 14-15, 22-23, 25, and 27-28 above and further in view of Kalwa (U.S. Patent Application Publication 2014/0255670 A1).
The disclosure of Guyot’s reference resided in § 4 is incorporated herein by reference.   
With regard to the limitations of claims 3, 9 and 20, the combined teaching of Guyot and Kalwa does not disclose the claimed limitations. 
It is well known to use a pressing device comprising portions of different gloss levels to control the resulting gloss level of the material being pressed is regarded as measures and details and it is obvious to a person skilled in the art. This person will use a pressing device with suitable surface topology to achieve the wanted surface gloss level of the product. Furthermore, it is obvious to one having ordinary skill in the art before filing date of the claimed invention to press layers in a laminate together in order to attach them to each other. 
With regard to the limitations of claims 4, 17, and 19, the combined teaching of Guyot and Kalwa does not disclose the claimed limitations. However, these limitations are considered to involve measures or minor details, and therefore they are obvious to one having ordinary skill in the art before filing date of the claimed invention.
With regard to the limitations of claim 10, the combined teaching of Guyot and Kalwa does not disclose the claimed limitations, although in the manufacture of films and coatings, it is common to have the coating released from a substrate or carrier for further treatment and/or utilization in the application intended. 
With regard to the limitations of claims 13 and 21, Guyot discloses that urethane-acrylate system is a plausible coating binder (page 13, lines 23-24), which is substantially transparent. Furthermore, Kalwa discloses (paragraph [0054], claim 1) that a polyurethane system is to be used as protective layer which can be UV-curable. This means that this layer has to be substantially transparent.
With regard to the limitations of claim 16, Kalwa discloses a method to produce a building panel, which is substantially identical to the claimed invention.
With regard to the limitations of claim 18, Kalwa discloses applying pressure to the coating layer with the pressing device comprises applying heat and pressure simultaneously (claims 1 and 12).
Both references are analogous art because they are from the same field of endeavor concerning new methods to produce a coating layer.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to employ applying pressure to the coating layer with the pressing device comprises applying heat and pressure simultaneously as taught by Kalwa in Guyot’s method to produce a coating layer with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 18.
With regard to the limitations of claims 24 and 29, the combined teaching of Guyot and Kalwa does not disclose that coating composition comprises a two-component system although in the manufacture of films and coatings. However, it is obvious to one having ordinary skill in the art before filing date of the claimed invention to use the coating composition as the two-component system. 
Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Guyot et al. (WO 2016113378 A1 or U.S. Patent Application Publication 2017/0356130 A1) as applied to claims 1-2, 5-8, 11, 14-15, 22-23, 25, and 27-28 above and further in view of Lindgren et al. (U.S. Patent Application Publication 2015/0017461 A1) and Lundblad et al. (U.S. Patent Application Publication 2016/0016390 A1).
The disclosure of Guyot’s reference resided in § 4 of current Office Action are incorporated herein by reference. 
With regard to the limitations of claims 12 and 26, Guyot’s does not disclose that the carrier comprises a first thermoplastic foil and a second thermoplastic foil, wherein wear resistant particles are arranged between the first and the second foil.
Lindgren discloses a method of manufacturing a building panel, comprising applying a first binder and free lignocellulosic or cellulosic particles on a first surface of a carrier for forming a first layer, applying a second binder and free lignocellulosic or cellulosic particles on the first layer for forming a second layer, wherein the first binder is different from the second binder, and applying heat and pressure to the first and second layers to form a building panel (claim 1).
Lindgren discloses a building panel, comprising a carrier, a first layer arranged on a first surface of the carrier, a second layer arranged on the first layer, wherein the first layer comprises a mix of lignocellulosic or cellulosic particles and a first binder, and the second layer comprises a mix of lignocellulosic or cellulosic particles and a second binder, wherein the first binder is different from the second binder (claim 19).
Lundblad discloses a method to produce a wear resistant foil, comprising providing a first foil comprising a first thermoplastic material, applying a second foil comprising a second thermoplastic material on the first foil, applying wear resistant particles on the first foil and/or on the second foil prior to applying the second foil on the first foil, and adhering the first foil to the second foil with the wear resistant particles there between for forming the wear resistant foil, wherein the wear resistant particles are enclosed by the first and the second foil after being adhered to each other (claims 1 and 2).
Furthermore, independently Lindgren (page 10, lines 25-28) and Lundblad (figure 1 and paragraph [0014]) disclose the utilization of oxide particles to improve the mechanical properties is a well-known measure.
All three references are analogous art because they are from the same field of endeavor concerning new methods to produce a coating layer.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate oxide particles as independently taught by Lindgren and Lundblad in Guyot’s method to produce a coating layer with reasonable expectation of success in order to improve the mechanical properties of the coating, and thus to arrive at the subject matter of instant claims 12 and 26.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764